       Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 1 of 36




                       UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF PENNSYLVANIA

EDDYSTONE RAIL COMPANY, LLC                )
                                           )
                                           )   Civil Action No. 17-cv-00495
            Plaintiff,                     )
                                           )
     v.                                    )   PUBLIC VERSION
                                           )
BRIDGER LOGISTICS, LLC, JULIO RIOS,
                                           )
JEREMY GAMBOA, FERRELLGAS
                                           )
PARTNERS, L.P., FERRELLGAS L.P.,
                                           )
BRIDGER ADMINISTRATIVE SERVICES
                                           )
II, LLC, BRIDGER MARINE, LLC,
                                           )
BRIDGER RAIL SHIPPING, LLC,
                                           )
BRIDGER REAL PROPERTY, LLC,
                                           )
BRIDGER STORAGE, LLC, BRIDGER
                                           )
SWAN RANCH, LLC, BRIDGER
                                           )
TERMINALS, LLC, BRIDGER
                                           )
TRANSPORTATION, LLC, BRIDGER
                                           )
ENERGY, LLC, BRIDGER LEASING, LLC,
                                           )
BRIDGER LAKE, LLC, J.J. LIBERTY, LLC,
                                           )
J.J. ADDISON PARTNERS, LLC,

           Defendants.

________________________________________

           EDDYSTONE RAIL COMPANY’S REPLY IN SUPPORT OF
      ITS MOTION TO COMPEL UNDER THE CRIME-FRAUD EXCEPTION
             Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 2 of 36




                                                   TABLE OF CONTENTS

INTRODUCTION ...........................................................................................................................1
ARGUMENT ...................................................................................................................................4
I.      Prima Facie Evidence for a Reasonable Basis to Suspect an Intentional Fraudulent
        Transfer Satisfies the Crime-Fraud Exception. .......................................................................4
II.     Eddystone Has Carried its Burden for the Crime-Fraud Exception. ......................................6
       A.     Eddystone Has Made a Prima Facie Showing that in June 2015 Defendants
              Intentionally Diverted         in Revenue from BTS for No Consideration. .........7
                1. Ferrellgas admits that the money BTS earned from the Monroe deal did not go
                   to BTS. .....................................................................................................................7
                2. Ferrellgas’s “cost center” explanation is undermined by the documentary
                   evidence, and fails to disprove that the improper accounting harmed BTS. ...........8
                3. Ferrellgas’s explanation of Ferrellgas’s consolidated reporting confuses
                   accounting with financial reporting and BTS with Ferrellgas ...............................11
                4. Ferrellgas’s declarations do not support its account of the diverted revenue. .......12
       B.     Eddystone Has Made a Prima Facie Showing that in January 2016 Defendants
              Stripped BTS of its Remaining Assets for No Consideration. ......................................14
                1.                                                         .........................................................................15
                2.                                                                                                                          ......16
                3. Ferrellgas did not sell BTS to Jamex for a legitimate business reason. .................18
                4. Ferrellgas did not assign Jamex the payment obligations under the RSA .............20
                5. Ferrellgas did not expect Jamex to cover BTS’s payments under the RSA. .........21
                6. The truth is that Ferrellgas sold BTS to Jamex for $10.00 in order to distance
                   itself from its fraudulent misconduct. ....................................................................22
       C.     Eddystone has Made a Prima Facie Showing that Defendants Used Legal Counsel
              in Furtherance of its Fraudulent Transfers. ...................................................................23
                1. Defendants used in-house counsel in furtherance of the intentional fraudulent
                   transfers in June 2015. ...........................................................................................24
                2. Defendants used in-house and outside counsel in furtherance of the intentional
                   fraudulent transfers in January 2016. .....................................................................25
III. Ferrellgas Cannot Seek an Interlocutory Appeal. .................................................................26
IV. Ferrellgas’s New Privilege Log Remains Incomplete. .........................................................27
CONCLUSION ..............................................................................................................................31

                                                                       i
             Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 3 of 36




                                               TABLE OF AUTHORITIES

                                                                                                                              Page(s)

Cases

Cendant Corp. v. Shelton,
   246 F.R.D. 401 (D. Conn. 2007)................................................................................................4

DZ Bank AG Deutsche Zentral-Genossenschaft Bank v. Meyer,
   869 F.3d 839 (9th Cir. 2017) .....................................................................................................5

In re Enron Corp.,
    349 B.R. 115 (Bankr. S.D.N.Y. 2006) .........................................................................23, 24, 26

In re Grand Jury,
    705 F.3d 133 (3d Cir. 2012).......................................................................................................6

Husky Int’l Elecs., Inc. v. Ritz,
   136 S. Ct. 1581 (2016) ...............................................................................................................5

In re Jacobs,
    2006 WL 4451566 (Bankr. D. Idaho Feb. 10, 2006) ...............................................................16

In re Jolly’s Inc.,
    188 B.R. 832 (Bankr. D. Minn. 1995) .....................................................................................15

Kaye v. Lone Star Fund V (U.S.), L.P.,
   453 B.R. 645 (N.D. Tex. 2011)................................................................................................15

In re Marquis Prod., Inc.,
    150 B.R. 487 (Bankr. D. Me. 1993).........................................................................................15

In re Methyl Tertiary Butyl Ether (“MTBE”) Prod. Liab. Litig.,
    180 F. Supp. 3d 273 (S.D.N.Y. 2016)........................................................................................4

Mohawk Indus., Inc. v. Carpenter,
  558 U.S. 100 (2009) .................................................................................................................26

Oasis Research, LLC v. Carbonite, Inc.,
   2015 WL 5317600 (E.D. Tex. Sept. 11, 2015) ........................................................................27

Estate of Page v. Slagh,
   2007 WL 1385957 (W.D. Mich. May 8, 2007) .......................................................................17

S.E.C. v. Yorkville Advisors LLC,
    No. 12 Civ. 7728(GBD)(HBP), 2015 WL 855796 (S.D.N.Y. Feb. 27, 2015).........................28



                                                                    ii
            Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 4 of 36




Sec. Inv’r Prot. Corp. v. Bernard L. Madoff Inv. Sec. LLC,
   319 F.R.D. 100 (S.D.N.Y. 2017) .......................................................................................25, 26

In re TOUSA, Inc.,
    680 F.3d 1298 (11th Cir. 2012) ...............................................................................................15

United Bank v. Buckingham,
   301 F. Supp. 3d 547 (D. Md. 2018) ...........................................................................................5

United States v. Barrier Indus., Inc.,
   No. 95 CIV. 9114, 1997 WL 16668 (S.D.N.Y. Jan. 17, 1997)..................................................4

In re Vereen,
    No. 96-78369-W, 1999 WL 33485642 (Bankr. D.S.C. Sept. 7, 1999) ......................................4

In re Warner,
    88 B.R. 199 (Bank. M.D. Fla. 1988)..........................................................................................4

In re Wes Dor, Inc.,
    996 F.2d 237 (10th Cir. 1993) .................................................................................................15

Statutes

Pennsylvania Uniform Fraudulent Transfer Act ............................................................................14




                                                                 iii
         Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 5 of 36




                                       INTRODUCTION

        Defendants Ferrellgas Partners, L.P., Ferrellgas, L.P., and Bridger Logistics, LLC

(collectively, “Ferrellgas”) have no answer to the material facts Eddystone has laid out in support

of its crime-fraud motion. Ferrellgas does not deny that, starting in June 2015, it caused Bridger

Rail Services and Bridger Pipeline Services to book

                                            that Bridger Transfer Services (“BTS”) had rightfully

earned. Ferrellgas does not deny that in January 2016 it caused BTS to transfer its remaining

assets to affiliates for no consideration before selling the empty corporate shell to Jamex for $10.

And Ferrellgas does not deny that it used the assistance of counsel, both in-house and outside, to

further these assets transfers.

        Instead, Ferrellgas attempts to provide “context” for its misconduct. But Ferrellgas’s

“mundane” explanations for the asset transfers are riddled with inconsistencies and misleading

statements. Each of Ferrellgas’s explanations is demonstrably false.

        Ferrellgas claims that recording BTS’s revenue to Bridger Rail Services and Bridger

Pipeline Services was merely                                                               But

Ferrellgas does not deny that BTS never received or was credited with the actual money – or that

all of the money instead went to Bridger Rail Shipping and then to Bridger Logistics and

Ferrellgas.




                                                 1
         Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 6 of 36




                                Debtors cannot accomplish in two steps –

                       – what the fraudulent transfer laws bar them from accomplishing in one.



                                                                                Ferrellgas sold $50

million in other “encumbered” Bridger assets to a third party earlier this year.

       Finally, Ferrellgas claims Jamex had a strong business need to buy BTS and its sole asset,

the Rail Facilities Services Agreement (“RSA”), so that Jamex could negotiate with Eddystone

and resume transloading shipments to its customer Monroe. Of course, Ferrellgas does not

explain why Jamex did not feel the need to acquire any of the other supply chain assets needed to

deliver crude to Monroe, such as the loading facilities, rail cars, and barge charter. That is

because there was no intention of resuming shipments via Eddystone. Just weeks before

purchasing BTS, Jamex and Monroe had agreed they would go around—not through—

Eddystone if shipments ever resumed. Ferrellgas already knew this at the time of the sale—it

was a party to the agreement.

       Ferrellgas attempts to gloss over these deficiencies by creating the appearance of factual

disputes. Ferrellgas seeks to snow over the Court with its fifty-page brief and seven sworn

declarations—much of which is completely irrelevant here—in order to create the appearance of

a genuine issue of material fact regarding their intent to defraud Eddystone. But this is a

discovery dispute, not a summary judgment motion. Eddystone need only show that there are

facts to support its fraudulent transfer claims from which a jury could find in its favor, not show

that it should prevail on summary judgment.

       Indeed, Ferrellgas bases the opposition to Eddystone’s Motion to Compel on a

heightened standard for which there is absolutely no legal authority. Ferrellgas incorrectly



                                                  2
         Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 7 of 36




claims that Eddystone must show a reasonable basis for a finding of fact of actual fraud to satisfy

the crime-fraud exception. To obtain the requested discovery, however, Eddystone need only put

forward prima facie evidence of a reasonable basis to suspect that Defendants engaged in

intentional fraudulent transfers with the assistance of counsel. Eddystone has more than met this

standard. If a finding of fraud were required, the crime-fraud exception would be superfluous:

one could not use the exception to conduct discovery until one had already proved one’s case

through other evidence.

       Ferrellgas’s lengthy discussion of its counterclaims is a red herring calculated to distract

attention from the issues before the Court. See, e.g., Opp. at 5-13. The claims are makeweight,

and Eddystone will disprove each one at the appropriate time, summary judgment. But even if

Ferrellgas’s counterclaims against Eddystone were meritorious, it did not justify looting BTS to

deny Eddystone’s ability to recover on its own claims. If Ferrellgas truly believed in the

counterclaims, it could have had BTS assert them in defense to a collection action. The

counterclaims are completely irrelevant to the crime-fraud motion; Ferrellgas raises them here

only to confuse the issue.

       After Eddystone filed its Motion to Compel, Ferrellgas served a third, still inadequate

privilege log. Ferrellgas failed to correct all the entries that lack sufficient information for

Eddystone to understand the basis for Ferrellgas’s privilege claims. Instead, Ferrellgas fixed

only those entries for documents dated around the time of its fraudulent transfers. Eddystone

reserves all rights to seek attorney’s fees and costs.

       Ultimately, Eddystone has presented a case that far exceeds prima facie evidence of the

June 2015 intentional fraudulent transfers and the January 2016 intentional fraudulent transfers,




                                                   3
         Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 8 of 36




as well as evidence of the use of counsel in furtherance of those frauds. Accordingly, the Court

should grant Eddystone Motion to Compel Production under the Crime-Fraud Exception.

                                          ARGUMENT

I.     Prima Facie Evidence for a Reasonable Basis to Suspect an Intentional Fraudulent
       Transfer Satisfies the Crime-Fraud Exception.

       Ferrellgas misstates the standard for the crime-fraud exception. Ferrellgas claims it

requires a showing of “actual fraud,” which Ferrellgas contends is something above and beyond

an intentional fraudulent transfer. Opp. at 34. But intentional fraudulent transfer is “actual

fraud,” which is why cases universally hold that attorney communications in furtherance of

intentional fraudulent transfers satisfy the crime-fraud exception. Ferrellgas also claims the

evidence must be sufficient to form a reasonable basis for a “factual finding” of actual fraud.

Opp. at 31. But the Third Circuit has held that for the crime-fraud exception a movant need not

show that it is more likely than not that a fraud occurred; it need only establish a “reasonable

basis to suspect” fraud. There is no basis in law for Ferrellgas’s heightened standard.

       It is well-established law that a prima facie showing of an intentional fraudulent transfer

satisfies the crime-fraud exception. In addition to the wealth of case law cited in in the motion,

there is also In re Methyl Tertiary Butyl Ether (“MTBE”) Prod. Liab. Litig., 180 F. Supp. 3d

273, 282 (S.D.N.Y. 2016) (applying crime-fraud exception in a fraudulent transfer case);

Cendant Corp. v. Shelton, 246 F.R.D. 401, 407 (D. Conn. 2007) (same); In re Vereen, No. 96-

78369-W, 1999 WL 33485642, at *2 (Bankr. D.S.C. Sept. 7, 1999) (same); United States v.

Barrier Indus., Inc., No. 95 CIV. 9114, 1997 WL 16668, at *3 (S.D.N.Y. Jan. 17, 1997) (same);

In re Warner, 88 B.R. 199, 201–03 (Bank. M.D. Fla. 1988) (same). Ferrellgas tries to

distinguish Eddystone’s supporting case law by arguing some were decided in bankruptcy court.

Opp. at 35. The notion that a different rule should apply for the crime-fraud exception in federal


                                                 4
         Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 9 of 36




bankruptcy court than in federal district court is illogical. The universal rule is that intentional

fraudulent transfers provide a basis for the crime-fraud exception.

        Ferrellgas offers no authority for requiring more than a prima facie showing of

intentional fraudulent transfer or of requiring Ferrellgas’s plus factor of “actual fraud.”

Ferrellgas cites just one district court case for its standard—United Bank v. Buckingham, 301 F.

Supp. 3d 547 (D. Md. 2018). But United Bank does not support the standard Ferrellgas argues

for. In fact, the United Bank court reaffirmed that a movant need only make a prima facie

showing of an intentional fraudulent transfer. The court simply found that the movant had not,

under the circumstances, carried its burden. Id. at 557 (“Under the circumstances presented here,

[Magistrate] Judge Sullivan was well within reason to find that United Bank failed to make a

prima facie showing of wrongful intent in relation to the conveyances at issue in this case.”).

Thus it is not the case that “a fraudulent transfer, even if done intentionally, does not suffice to

pierce the attorney-client privilege unless the transfer was carried out with ‘deception,

dishonesty, misrepresentation, falsification, or forgery.” Opp. at 35. An intentional fraudulent

transfer does indeed suffice.

        In any event, all cases of intentional fraudulent transfer amount to actual fraud.

Ferrellgas’s one case, United Bank, discussed at length the Supreme Court’s recent decision in

Husky Int’l Elecs., Inc. v. Ritz, 136 S. Ct. 1581 (2016). At issue in Husky was the meaning of

“actual fraud” in the Bankruptcy Code. The Court observed that, “from the beginning of English

bankruptcy practice, courts and legislatures have used the term ‘fraud’ to describe a debtor’s

transfer of assets that, like Ritz’ scheme, impairs a creditor’s ability to collect the debt.” Id. at

1587. Accordingly, the Supreme Court held that “actual fraud” “encompass[es] fraudulent

conveyance schemes, even when those schemes do not involve a false representation.” Id. at



                                                   5
         Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 10 of 36




1590; see also DZ Bank AG Deutsche Zentral-Genossenschaft Bank v. Meyer, 869 F.3d 839,

843–44 (9th Cir. 2017) (“[T]he bankruptcy court correctly found that the Meyers engaged in

fraudulent transfers and, therefore, actual fraud, to DZ Bank’s detriment.”). Thus, intentional

fraudulent transfer is in itself actual fraud, and hence a basis for the crime-fraud exception.

       Ferrellgas is also wrong about the standard of proof for a crime-fraud motion. Ferrellgas

claims that to satisfy both elements, “the moving party must establish that there is a reasonable

basis for two factual findings.” Opp. at 31. To the contrary, the Third Circuit has held that “the

party opposing the privilege is not required . . . even to show that it is more likely than not that

the crime or fraud occurred.” In re Grand Jury, 705 F.3d 133, 153–54 (3d Cir. 2012). In In re

Grand Jury, the Third Circuit directly addressed and clarified “The question of what proof we

require to overcome evidentiary privileges.” Id. That proof, the Third Circuit held, is evidence

to form “a reasonable basis to suspect” that a fraud occurred and that the attorney-client

communications or attorney work product was used in furtherance. Id.

       Whether under the governing standard or Ferrellgas’s heightened standard, Eddystone

has offered more than sufficient proof to establish the crime-fraud exception to attorney-client

privilege.

II.    Eddystone Has Carried its Burden for the Crime-Fraud Exception.

       Ferrellgas does not deny any of the material facts in Eddystone’s motion. Ferrellgas does

not deny the transfer of revenue streams from BTS, for no consideration, to Bridger Rail

Services and Bridger Pipeline Services in June 2015. Ferrellgas does not deny the transfer of

BTS’s remaining fixed assets and customer contracts, for no consideration, to affiliates in

January 2016. Instead, Ferrellgas repeatedly seeks to provide “context.” But Ferrellgas’s

“context”—much of which is false—does nothing to explain away the facts, which clearly show



                                                  6
        Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 11 of 36




an intent to defraud Eddystone by stripping its counterparty of all assets to pay RSA obligations

to Eddystone.

       A.       Eddystone Has Made a Prima Facie Showing that in June 2015 Defendants
                Intentionally Diverted                    from BTS for No
                Consideration.

       Ferrellgas does not deny that it diverted valuable lines of revenue that BTS was legally

entitled to and that it had previously booked, to Bridger Rail Services and Bridger Pipeline.

Instead, it claims this was merely an internal accounting mechanism that did not harm BTS. But

Ferrellgas does not dispute that none of the money attributable to the provision of transloading

and other services went to BTS. Ferrellgas’s explanation shows only that the accounting did not

harm BTS’s owners—Defendants Bridger Logistics and Ferrellgas.

                1.    Ferrellgas admits that the money BTS earned from the Monroe deal
                      did not go to BTS.

       Ferrellgas does not dispute that the money BTS earned for providing logistical services in

support of the Monroe deal never went to BTS after June 2015.




                                                    See Polkowitz Decl. ¶ 28 (“Ms. Cardell

correctly reports that certain revenue streams that were recorded in BTS before the Ferrellgas

Acquisition were recorded in Bridger Rail Services and Bridger Pipeline Services after the

Ferrellgas Acquisition.”).




                                                7
        Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 12 of 36




       Far from denying the transfers, Ferrellgas argues that the costs were transferred as well.

See Polkowitz Decl. ¶ 28 (“Expenses that were recorded in BTS before the Ferrellgas

Acquisition also were recorded in Bridger Rail Services and Bridger Pipeline Services

afterwards.”). That simply goes to the net amount that Defendants denied BTS. Second Cardell

Decl. ¶¶ 7–10.

                        Second Cardell Decl. ¶¶ 11–12.




                 2.   Ferrellgas’s “cost center” explanation is undermined by the
                      documentary evidence, and fails to disprove that the improper
                      accounting harmed BTS.

       Ferrellgas tries to explain away the diverted revenue by claiming that Bridger Rail

Services and Bridger Pipeline Services were harmless “cost centers” used to improve financial

reporting. Opp. at 16, 37.




       The documentary evidence disproves Ferrellgas’s claim that in June 2015 it intended

Bridger Rail Services and Bridger Pipeline Services to be harmless “cost centers” —company

codes with no existence outside Ferrellgas’s accounting system.



                                                    Petts Decl. Ex. 7 at 1 & Ex. 12 at 1.




                                                8
         Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 13 of 36




                                                                               Opp. at 37 (“nor were

any of BTS’s contracts assigned elsewhere”). Ferrellgas also admits that Bridger Rail Services

and Bridger Pipeline Services were never                 . See Polkowitz Decl. ¶ 24 (“My

understanding is that Bridger Rail Services and Bridger Pipeline Services were not corporate

entities.”).



        Furthermore, Ferrellgas’s claim that Bridger Rail Services and Bridger Pipeline Services

were “cost centers” does not mean diverting BTS’s revenue to them did not harm BTS and its

creditors. Nowhere in his declaration does Ferrellgas’s accounting expert, Gary Polkowitz,

claim that BTS actually received any of the revenues at issue – revenues that Ferrellgas itself

attributed to the transloading capacity at Eddystone for which BTS had entered into a five-year

minimum volume commitment. Nor does Mr. Polkowitz deny that recording BTS’s revenue at

“cost centers” Bridger Rail Services and Bridger Pipeline Services after June 2015 injured BTS.

Polkowitz states only that, as a general matter, “The recording of activity in a profit center or

cost center does not affect the financial condition or financial results of the entity in which that

activity originates.” Polkowitz Decl. ¶ 26. The statement is intentionally ambiguous. “The

entity in which that activity originates” could refer to BTS, which actually performed the rail

throughput and pipeline management activity, or it could refer to Bridger Logistics, which by

virtue of owning BTS and the other Bridger subsidiaries is also “the entity in which that activity

originates.”




                                                  9
        Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 14 of 36




       Here Polkowitz appears to mean that recording BTS’s revenue in Bridger Rail Services

and Bridger Pipeline Services did not affect the financial condition or financial results of Bridger

Logistics. Second Cardell Decl. ¶¶ 5-6. That is true but beside the point. Whether the

Defendants recorded BTS’s revenue at BTS or outside BTS’s accounting books at “cost centers”

under Bridger Logistics’s control makes no difference to Bridger Logistics, which reports the

results of all its subsidiaries on a consolidated basis. But the diversion of revenue clearly denied

BTS all the money it earned servicing the Monroe deal, to the detriment of both BTS and its

creditors. There is no dispute that the money was never credited to BTS or placed in its

accounts. In other words, if Bridger Rail Services and Bridger Pipeline Services really were cost

centers (and the documentary evidence reflects that they were not), then they were only cost

centers for Bridger Logistics—not cost centers within BTS. Recording BTS’s revenue to

Bridger Rail Services and Bridger Pipeline Services, even if they were “cost centers” for Bridger

Logistics, harmed BTS. Second Cardell Decl. ¶¶ 5-6.

       Finally, Ferrellgas claims without support tha

                   when it implemented the “cost center” accounting that diverted revenue from

BTS. Opp. at 15. Ferrellgas quotes




                                             The term “operating reports” generally refers to

informal reports generated for internal use only, in making business decisions and financial

forecasts. Second Cardell Decl. ¶ 16–18

                                                                               Second Cardell

Decl. ¶ 17.



                                                 10
         Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 15 of 36




                                                                                        Second

Cardell Decl. ¶ 18. Indeed, the phrase “cost center accounting” appears nowhere in its report.



                                                              The distinction between accounting

and reports based on accurate accounting books is one Ferrellgas blurs in its other explanations

of its improper accounting.

               3.      Ferrellgas’s explanation of Ferrellgas’s consolidated reporting
                       confuses accounting with financial reporting and BTS with Ferrellgas

       Ferrellgas next claims that the improper accounting was immaterial because Ferrellgas

reports its financial results on a consolidated basis. Opp. at 2. This excuse confuses accounting

with financial reporting and, more importantly, fails to distinguish between the financial

condition of BTS and the financial condition of Ferrellgas.

       Regardless of how Ferrellgas presents information in its financial statements, the

manipulation of BTS’s accounting books harmed BTS. Ferrellgas claims:

       The use of profit centers and cost centers also does not affect the consolidated
       financial reporting of a company like Ferrellgas. Ferrellgas’s public financial
       statements reflect the assets, liabilities, revenue, and expenses of the parent
       company and its subsidiaries in the aggregate.

Polkowitz Decl. ¶ 26. But the harm to BTS was accomplished when Ferrellgas diverted revenue

from BTS’s accounting books to the fake accounting entities under Bridger Logistics’s exclusive

control. Second Cardell Decl. ¶¶ 13-14. How Ferrellgas chooses to report its company-wide

financial results is irrelevant to the fair treatment of BTS. Id. Ferrellgas’s financial reporting

concerns only how it communicates its accounting data. But the First Amended Complaint does

not allege material misstatements in Ferrellgas’s public financial statements; this is not a suit for

securities fraud.
                                                 11
         Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 16 of 36




       Ferrellgas’s talk of consolidated financial reporting implies only that the improper

accounting had no effect on the owners of BTS. To be sure, when a corporate parent secretly

moves assets from one subsidiary to another while denying the first reasonably equivalent value

in exchange, the fraudulent transfer has no effect on the parent that owns both entities. But it

certainly harms the subsidiary losing the assets—and it harms that subsidiary’s creditors.

Fraudulent transfer law protects creditors by prohibiting corporate parents from abusing their

control over their subsidiaries in just this way.

               4.      Ferrellgas’s declarations do not support its account of the diverted
                       revenue.

       Ferrellgas tries to bolster its misleading explanation of the diverted revenue with

declarations from Ferrellgas employees, including senior accountants. A review of these

declarations reveals that not one Ferrellgas employee with direct knowledge of the diverted

revenue was willing to swear under oath to the story Ferrellgas tries to tell in its brief, let alone

swear that the improper recording of revenue to Bridger Rails Services and Bridger Pipeline

Services caused BTS no harm.

       The two declarations of Ferrellgas senior accountants that address the issue offer no

credible evidence to support Ferrellgas’s story. Ferrellgas has put forward a senior accountant at

Ferrellgas to plead ignorance and say he is “not aware” of any intent to harm BTS. See

Ruisinger Decl. ¶ 6. Of course, this narrowly circumscribed, self-serving statement cannot

defeat a crime-fraud motion in the face of documentary evidence in emails and accounting

records to the contrary. In any event, Ruisinger insists that he was only “involved to a limited




                                                    12
        Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 17 of 36




degree.” Id. As a result, his statement that he was “not aware” of an intent to harm BTS has no

probative value.

       The other accountant who submitted a declaration, Michael Farmer, can offer only

hearsay: “It is my understanding that management directed the accounting department” to divert

revenue from BTS as part of cost center accounting. See Farmer Decl. ¶ 9.

                                                      see Petts Decl. Ex. 14 at 2, he had no

involvement in the initial decision to divert revenue and therefore has no firsthand knowledge

about what management actually told the accounting department between June and July 2015.

Importantly, however, even Farmer remains silent about whether the “cost center” accounting he

attests to harmed BTS.

          Against this conclusory affidavit, the documentary evidence is overwhelming. A

fictitious new legal structure, showing the assignment of BTS’s rail contracts, was submitted to

Ferrellgas executives for approval. Second Petts Decl. Ex. 35

                      . And in a June 18, 2015 email, Bridger CFO Patrick Kelly told a

Ferrellgas employee about “the latest legal structure” that he and Bridger’s chief accountant

Vispi Jilla had “discussed with Julio and Jeremy this afternoon.” Second Petts Decl. Ex. 36.

       In his declaration, Bridger Logistics’ President and Chief Executive Officer does not

deny the creation of a fictitious new legal structure designed to mislead its accountants, nor was

he willing to attest to Ferrellgas’s alternative explanation of the diverted revenue. Instead, he

offers a thin 5-paragraph declaration attesting to uncontroversial facts such as that “The RSA

provided unique logistical access to East Coast oil refineries situated on the Delaware.” Rios

Decl. ¶ 5. Rios’s silence speaks volumes.




                                                 13
          Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 18 of 36




         The other glaring omission in Ferrellgas’s declarations is any statement from

       , the Ferrellgas employee who personally directed its accountants to divert the revenue.

Apparently,          would not swear under oath that the diversions were merely a harmless

internal accounting mechanism because that is flatly contradicted by her own contemporaneous

emails          could not possibly back up Ferrellgas’s claim that Bridger Rail Services and

Bridger Pipeline Services were legitimate internal reporting units with no legal existence when in

her July 6, 2015 email                                                                   Petts Decl.

Ex. 7 at 1. From Rios, to Gamboa,                                  no one directly involved in the

June 2015 diversion of BTS’s revenue streams was willing to attest to Ferrellgas’s explanation of

its actions.

         Ultimately, what matters is that there is no dispute that BTS never received the money.

Ferrellgas never claims it did, much less points to accounting records to that effect. Whatever

the internal accounting purposes at stake, the bottom line is not in dispute: the money was

diverted away from BTS to Rail Shipping. Rail Shipping got the rail throughput revenue, paid

Eddystone with a portion of it, and kept the majority as profit.

         B.     Eddystone Has Made a Prima Facie Showing that in January 2016
                Defendants Stripped BTS of its Remaining Assets for No Consideration.

         Ferrellgas does not dispute that Ferrellgas caused BTS to transfer away all of its

remaining assets in January 2016, before it sold BTS for $10 to Jamex. Ferrellgas responds that

it sold BTS with its RSA to Jamex because Jamex had a stronger business need for it. Ferrellgas

then explains that, before the sale, it had to transfer all of BTS’s assets to its affiliates because

                                                                       Here, too, Rios’s silence is

deafening. In his declaration the Bridger Logistics President & CEO says absolutely nothing in




                                                   14
         Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 19 of 36




support of Ferrellgas’s account of the January 2016 asset transfers that he oversaw. The reason

is that none of it is true.

                 1.      No lien encumbered BTS’s assets.

        Ferrellgas claims that “BTS’s assets never presented an avenue of recovery for ERC”

because they were encumbered by a lien and therefore not subject to the Pennsylvania Uniform

Fraudulent Transfer Act. Opp. at 26, 38. But PUFTA exempts such transfers only if the assets

are “encumbered by a valid lien.” See PUFTA § 5101(b). The purported lien on BTS’s assets

was invalid and itself a fraudulent transfer. See PUFTA § 5101(a) (defining “transfer” subject to

PUFTA to include “creation of a lien or other encumbrance.”).

        When a corporate parent takes out a loan it cannot cause its subsidiary to guarantee and

secure, for no consideration, the parent’s debt to its lender. The same fraudulent transfer rules

apply. “[A] transferor receives less than reasonably equivalent value when it transfers property

in exchange for consideration that passes to a third party . . . even when the third party is the

parent company of the debtor.” Kaye v. Lone Star Fund V (U.S.), L.P., 453 B.R. 645, 667 (N.D.

Tex. 2011). Thus, in In re Jolly’s Inc., 188 B.R. 832 (Bankr. D. Minn. 1995), where a subsidiary

granted a blanket lien on its assets to a third party that had extended credit to the subsidiary’s

corporate parent, the court held that the encumbered subsidiary had not received reasonably

equivalent value. Id. at 845-46. And if by granting the lien and securing the parent’s debt the

subsidiary becomes insolvent, the lien constitutes a fraudulent transfer. In In re TOUSA, Inc.,

680 F.3d 1298, 1303 (11th Cir. 2012), for example, the court avoided as fraudulent transfers

upstream guaranties and liens that subsidiaries granted to secure loans made to their corporate

parent because assuming the parent’s obligation rendered the subsidiaries balance-sheet

insolvent. See also In re Marquis Prod., Inc., 150 B.R. 487, 495 (Bankr. D. Me. 1993) (avoiding

mortgage that insolvent subsidiary granted to secure $300,000 line of credit its parent obtained
                                                 15
         Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 20 of 36




from third party); In re Wes Dor, Inc., 996 F.2d 237 (10th Cir. 1993) (avoiding as fraudulent

transfer blanket lien subsidiary granted to secure loan to parent).

       Here, the blanket lien that Ferrellgas caused BTS to grant to Ferrellgas’s banks

constituted another fraudulent transfer. Ferrellgas readily admits that BTS received no value

from granting its lien in favor of Ferrellgas’s lenders. Opp. at 38 (“ERC asserts (at 9) that BTS

‘received no benefit from the loans to Ferrellgas.’ But that is far from the point.”). And

assuming liability for FGP’s bank debt rendered BTS balance-sheet insolvent: Ferrellgas caused

BTS, a company with                  in assets and a long-term obligation to Eddystone, to

guaranty and secure a $311.6 million debt Ferrellgas had outstanding under its loan facility.

Second Petts Decl. Ex. 37 at 15. Thus, the lien that Ferrellgas claims encumbered BTS’s assets

was itself a fraudulent transfer. And since the lien was invalid, BTS’s assets were certainly

available to satisfy its debt to Eddystone.

               2.      No loan covenants prevented Ferrellgas from selling BTS with all its
                       assets.

       The next “mundane” explanation Ferrellgas offers is that “Ferrellgas transferred assets

from BTS to remain compliant with its loan covenants.” Opp. at 23. According to Ferrellgas,

the loan covenants “prohibited Ferrellgas from transferring BTS’s assets to the Jamex group or

any other third party.” Opp. at 23-24. First, the application of these loan covenants to BTS is a

fraudulent transfer for the reasons above. Second, the lien, even if valid, did not prevent

Ferrellgas from selling BTS’s assets to Jamex.

       Ferrellgas’s loan documents clearly permitted Ferrellgas and Bridger Logistics to sell

BTS and all its assets to Jamex in an arms’ length transaction. The Security Agreement

Ferrellgas relies on to claim BTS’s assets were fully encumbered in favor of Ferrellgas’s lenders

granted a security interest in a long list of tangible and intangible property—including “proceeds


                                                 16
        Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 21 of 36




of the foregoing.” Olszeski Decl. Ex. 41 at 5 (Security Agreement § 2.1(p)); Petts Decl. Ex. 19

at 1 (Grantor Accession Agreement). Thus, Ferrellgas’s lenders would have retained their

collateral in a sale of BTS’s assets to Jamex because their security interest would have attached

to the sale proceeds. See, e.g., In re Jacobs, 2006 WL 4451566, at *6 (Bankr. D. Idaho Feb. 10,

2006) (“Plaintiff held an enforceable security interest in the Ford securing the balance due on its

purchase price. When Defendant sold the Ford, Plaintiff’s interest attached to the sale

proceeds.”). Hence, so long as Bridger Logistics complied with certain conditions regarding the

sale proceeds specified in Section 7.05(h), the Credit Agreement permitted Bridger Logistics to

sell BTS to Jamex at full fair market value. Olszeski Decl. Ex. 42 at 84. Ferrellgas’s recent

liquidation of its Bridger assets confirms this reading of the loan documents. The same loan

documents that Ferrellgas claims would not permit it to sell BTS’s assets to Jamex permitted

Ferrellgas to sell over $47 million in Bridger assets to another third party, on February 21, 2018.

Second Petts Decl. Ex. 38 at 8 (Ferrellgas Form 8-K, February 20, 2018).

       There is therefore no merit to Ferrellgas’s argument that it had to strip BTS of all its

assets before selling it to Jamex for $10.00. Ferrellgas’s loan covenants permitted the sale of

BTS with all its assets to Jamex in an arms’ length transaction. This is all the more true because

the loan covenants did not even apply to BTS—the blanket lien the Defendants imposed on BTS

was invalid and yet another fraudulent transfer.

       As Eddystone noted in its motion, Ferrellgas attempted to encumber BTS’s assets solely

as a pretext for stripping them from BTS. Ferrellgas’s motive is plain from the timing. See

Estate of Page v. Slagh, 2007 WL 1385957, at *2 (W.D. Mich. May 8, 2007) (applying the

crime-fraud exception because “the timing and effect of the transfers at issue in this case raise a

reasonable suspicion that the transfers were undertaken in violation of the [UFTA]”). On



                                                   17
         Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 22 of 36




January 13, 2016, Ferrellgas secured Jamex’s commitment to buy BTS for $10.00. On January

14, 2016, Ferrellgas encumbered all BTS’s assets with a blanket lien in favor of Ferrellgas’s

lenders. And on January 31, 2016, Ferrellgas bailed out all BTS’s remaining assets, before

selling it to Jamex three weeks later. The last-minute blanket lien Ferrellgas tried to impose on

BTS’s assets was indeed a false pretense to justify the fraudulent transfers. The lien was invalid

and the assets were always available to satisfy BTS’s payment obligations to Eddystone. But it

was Ferrellgas’s intent to deny Eddystone any recovery.

               3.      Ferrellgas did not sell BTS to Jamex for a legitimate business reason.

       Next, Ferrellgas claims it sold an empty BTS with the RSA to Jamex because “the RSA

was a valuable asset to Jamex.” Opp. at 28. “Had Jamex and ERC resolved their disputes,”

Ferrellgas claims, “Jamex could have resumed transloading crude through the facility pursuant to

the RSA.” Opp. at 22. This is fiction.

       Jamex had no use for BTS and the RSA because it had just ended all crude sales to

Monroe. On January 13, 2016, the day Jamex agreed to buy BTS and the RSA from Bridger

Logistics, Jamex and Monroe simultaneously agreed to suspend all sales and shipments of crude

indefinitely. See Second Petts Decl. Ex. 39 at 3 (“Jamex . . . shall purchase and accept from

Bridger, all of the equity interest in Bridger Transfer Services, LLC.”) & Ex. 40 at 1 (“Supplier

shall not be required to sell and deliver to the Refiner . . . and Refiner shall not be required to

purchase and accept . . . any volumes of Crude Oil”). There was no crude for Jamex to

throughput at Eddystone when it paid $10.00 for BTS and the RSA in February 2016.

       Even if shipments to Monroe had resumed (they never did), Jamex had every intention of

going around—not through—Eddystone. Again, on January 13, 2016, the same day Jamex

agreed to buy BTS and its access to Eddystone, Jamex provided Monroe a deep discount on all

barrels that did not ship through Eddystone. Specifically, the parties agreed that the contract
                                                  18
        Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 23 of 36




price for all barrels “delivered . . . other than via the Eddystone Rail Company, LLC’s Crude

petroleum transloading facilities located in Eddystone, Pennsylvania will be reduced by $0.50

per Barrel.” Second Petts Decl. Ex. 40 at 2 & Ex. 41at 1 (Jan. 25 Letter Agreement) (amending

the COSA to permanently incorporate the $0.50 discount in the January 13 Letter Agreement).

Jamex wanted to avoid Eddystone so much it was willing to give Monroe a discount worth $10

million per year in exchange for permission to deliver its crude shipments another way.

       Ferrellgas knew Jamex never intended to use Eddystone when it sold Jamex BTS and the

RSA, because Bridger Logistics had joined the new contractual arrangement. Bridger Logistics

was the exclusive shipper of all crude Jamex sold Monroe, transporting it from North Dakota to

the refinery gate in Trainer, Pennsylvania. Again, on January 13, 2016, the same day Jamex

promised to buy BTS from Bridger Logistics, Bridger Logistics amended its Transportation and

Logistics Agreement with Monroe (the “Monroe TLA”), in the event that Jamex’s shipments to

Monroe ever resumed. The parties struck out from the Monroe TLA every instance of the term

“Eddystone.” Second Petts Decl. Ex. 42 at 1-2 (“The definition of ‘Eddystone Rail Facilities’ is

hereby deleted in its entirety from Exhibit B of the TLA.”). If shipments ever resumed, Jamex

and Monroe’s shipper would go around—not through—Eddystone. Clearly, on January 13, 2016

Jamex and Monroe and Bridger Logistics resolved to never again use the Eddystone facility.

       Not only is Ferrellgas’s explanation contrary to the evidence, it is also illogical. If Jamex

resumed selling domestic crude to Monroe, Bridger Logistics would resume its role as the

parties’ exclusive shipper under the Monroe TLA, for which the parties paid Bridger Logistics a

fixed fee that covered the entire route from the oil fields in North Dakota to the gate at Trainer.

It makes no sense to suggest that Jamex would pay for logistics services at Eddystone on top of

that arrangement. If it was Jamex’s intent to take over the role of shipper from Bridger



                                                 19
         Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 24 of 36




Logistics, Jamex would have purchased BTS with its complementary assets—

                                                               , which formed the complete

logistics chain to Monroe. As shown above, Ferrellgas could have easily sold Jamex the whole

business. Jamex buying BTS so it could negotiate the logistics simply makes no sense.

               4.      Ferrellgas did not assign Jamex the payment obligations under the
                       RSA

       Ferrellgas claims there was no fraudulent transfer because Jamex assumed all payment

obligations to Eddystone under the RSA when it purchased BTS. Opp. at 21-22. This is not true

as a practical matter or as a matter of contract interpretation, as Jamex itself has explained.

       Jamex itself has strongly denied Ferrellgas’s allegation that Jamex agreed to directly

assume the RSA’s remaining payment obligations, which totaled $140 million when Jamex

bought BTS in February 2016. Jamex Motion to Dismiss Cross-Claims, October 30, 2017, Dkt.

97 at 25. Jamex has rightly rejected as “inherently implausible” the notion “that Jamex Transfer

Holdings—the purchaser of a company alleged by Bridger- Ferrellgas to have ‘minimal assets’

(i.e., BTS/JTS) that was sold for the price of $10—would promise to itself assume and perform

BTS’s own $100+ million deficiency obligation to Plaintiff Eddystone Rail Company LLC

(“Eddystone”) through 2019.” Id. at 1. A review of the February 22, 2016 Purchase and Sale

Agreement for BTS (the “PSA”) confirms that Jamex acquired only Bridger Logistics’s equity

interest in BTS. Petts Decl. Ex. 28 § 2.1(b); Dkt. 97 at 29. As Jamex correctly notes of the

payment obligations under the RSA, for “such liability to be directly assigned to Jamex Transfer

Holdings there would need to be an agreement between BTS and Jamex Transfer Holdings; not

to mention it clearly would have required Eddystone’s consent.” Dkt. 97 at 27. Of course,

Ferrellgas never would have allowed BTS to seek such consent from Eddystone; doing so would




                                                 20
          Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 25 of 36




have disclosed the sale of BTS to Jamex for $10.00 and exposed the fraudulent transfers out of

BTS.

                  5.      Ferrellgas did not expect Jamex to cover BTS’s payments under the
                          RSA.

         Lastly, Ferrellgas seems to claim that it reasonably believed BTS’s sale to Jamex “would

not have a material impact on ERC” because Jamex “appeared to be in a financial position” to

cover BTS’s payments. Opp. at 23. Ferrellgas points to a                                       to

Jamex in June 2015—which Ferrellgas then notes Jamex had lost half of by the time it bought

BTS. Ferrellgas knew that Jamex was in                             when it secured Jamex’s

commitment to buy BTS for $10.00. Ferrellgas did not expect Jamex to cover BTS’s payments

to Eddystone, not least because Jamex still owed tens of millions of dollars in payments directly

to Ferrellgas.

                                                            in June 2015 had nothing to do with

BTS or its payment obligations under the RSA. When Ferrellgas bought Bridger Logistics, the



    —to the newly named Jamex Marketing so that it could continue to sell crude to Monroe

under the COSA, and so Monroe would continue to pay Bridger Logistics for shipping under the

Monroe TLA. Petts Second Decl. Ex. 43 Side Letter Agreement § 4 at 2.




                       Without a restructuring of the COSA and Monroe TLA, Ferrellgas worried in

December 2015,

                 Petts Second Decl. Ex. 44 at 1 (December 8, 2015 email from J. Gamboa to J.

Rios).


                                                  21
           Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 26 of 36




       Ferrellgas knew Jamex                                when in January 2016 it secured

Jamex’s commitment to buy BTS. Ferrellgas points to the January 13, 2016 letter agreement in

which “Jamex represented and warranted that it had tens of millions of dollars of liquidity and

$124 million in assets.” Opp. at 23. The reason for that representation was that Jamex was

agreeing to pay Bridger Logistics several million dollars a month for Bridger Logistics’ consent

to the suspension of shipments. Second Petts Decl. Ex. 39 January Letter Agreement § II at 1-2.

But Ferrellgas knew Jamex would have a hard time making even these payments. A week before

they signed the agreement, Jamex told Ferrellgas it would not have “sufficient liquidity to make

these TLA payments to Bridger Logistics” unless Ferrellgas lifted the contractual restrictions on

Jamex’s sale of its Ferrellgas stock, which Ferrellgas was loath to do. Petts Second Decl. Ex.

45at 1 (                                 January 5, 2016). As Ferrellgas had good reason to

think Jamex might default on its payment obligations to Bridger Logistics (which it soon did),

Ferrellgas had no reason to think Jamex would voluntarily cover BTS’s payments to Eddystone.

       In short, Ferrellgas knew full well that Jamex                         when it sold BTS

to Jamex for $10.00. Ferrellgas was under no illusions that Jamex would ever cover BTS’s

payments to Eddystone on top of the millions Jamex had to pay Ferrellgas.

                6.    The truth is that Ferrellgas sold BTS to Jamex for $10.00 in order to
                      distance itself from its fraudulent misconduct.

       The real reason for the sale was to allow Bridger Logistics and Ferrellgas to distance

themselves from BTS after they fraudulently transferred all BTS’s assets to its affiliates. And

they induced Jamex to buy the empty BTS by exercising their substantial leverage over Jamex.

       As Ferrellgas explains in its opposition, Jamex wanted to suspend shipments because

market conditions had soured                                                                 See

Opp. at 19–20. But Jamex and Monroe’s exclusive shipper Bridger Logistics had an expensive


                                                22
           Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 27 of 36




take-or-pay contract—the Monroe TLA—that guaranteed Bridger Logistics

       whether or not it moved shipments for them. Second Petts Decl. Ex. 46 § 6.4 at 4. And

that payment obligation would fall entirely on Jamex if shipments ended. Second Petts Decl. Ex.

47 § 23, at 12-13.1 So Jamex required Bridger Logistics’s consent to suspend the entire

contractual arrangement. Bridger Logistics did consent, but one of its conditions was the

disposition of BTS.

       It is abundantly clear that the sole purpose of selling BTS to Jamex was to allow

Ferrellgas and Bridger Logistics to distance themselves from BTS and the evidence of their

fraudulent conduct. While Ferrellgas sold BTS to Jamex for $10.00, Ferrellgas never assigned to

Jamex the $140 million in payment obligations remaining under the RSA. Jamex never would

have accepted such an assignment, since it clearly had no intention of ever transloading at

Eddystone again. Dkt. 97 at 1, 25–27. And Ferrellgas knew Jamex

              to cover BTS’s payment obligations under the RSA.

       C.       Eddystone has Made a Prima Facie Showing that Defendants Used Legal
                Counsel in Furtherance of its Fraudulent Transfers.

       In its opposition Ferrellgas stakes everything on persuading the Court that the June 2015

and January 2016 asset transfers were something other than they are—intentional fraudulent

transfers. Ferrellgas does not deny the assistance of counsel in the asset transfers in June 2015 or

January 2016, which satisfies the second element of the crime-fraud exception. Whether or not

counsel considered BTS’s asset transfers appropriate is irrelevant, because the crime-fraud
       1




                                                23
            Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 28 of 36




exception does not require that counsel share its client’s wrongful intent. In re Enron Corp.,

349 B.R. 115, 128 (Bankr. S.D.N.Y. 2006) (applying crime-fraud without requiring evidence of

counsel’s intent because “the intent, knowledge or culpability of counsel is not the dispositive

factor”).

                 1.     Defendants used in-house counsel in furtherance of the intentional
                        fraudulent transfers in June 2015.

        Between June and July 2015




                                                        Ferrellgas does not deny what is evident

from many privilege log entries during this period:




               See Opp. at 42.

                                                                                    satisfy the

second element of the crime-fraud exception because they “reasonably relate to the subject

matter of the violation.” Enron, 349 B.R. at 128. Direct evidence that in-house counsel at

Bridger Logistics acted with wrongful intent is not necessary. In Enron, where business

executives had “had conversations with in-house counsel” regarding a business transaction

challenged as fraudulent, the court required no further evidence to find the second element of

crime-fraud met with respect to privileged communications surrounding the transaction. Id. at

128. Similarly,




                                                24
         Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 29 of 36




                                                                        aise a reasonable suspicion

that Ferrellgas used legal counsel to further its fraud in June 2015.

               2.        Defendants used in-house and outside counsel in furtherance of the
                         intentional fraudulent transfers in January 2016.

        Nor does Ferrellgas deny outside counsel assisted Ferrellgas in its stripping of BTS’s

remaining assets in January 2016. The non-privileged emails show that outside counsel drafted

the agreements by which BTS assigned its fixed assets and customer contracts to its affiliates for

no consideration, on January 31, 2016. Petts Decl. Ex. 20 at 1. In Sec. Inv’r Prot. Corp. v.

Bernard L. Madoff Inv. Sec. LLC, 319 F.R.D. 100, 109 (S.D.N.Y. 2017), the court found the

crime-fraud exception applied where the defendant had used outside counsel to draft documents

to transfer ownership of assets out of reach of the creditors. Madoff, 319 F.R.D. at 109 (“[T]he

Trustee need not establish that Guston & Guston had any knowledge of either Madoff’s scheme

or the bookkeeping legerdemain that led to the transfer of the funds that the Defendants used to

purchase the house.”). In using outside counsel to structure and paper BTS’s asset transfers to its

affiliates for no consideration, Ferrellgas employed the services of counsel in furtherance of its

fraud in January 2016.

        Ferrellgas also used in-house counsel in furtherance of its January 2016 fraudulent

transfers.




                                                 25
        Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 30 of 36




       Thus, as in Madoff and Enron, Ferrellgas used legal counsel in connection with the

transactions by which it defrauded Eddystone. Having put forward prima facie evidence of a

series of intentional fraudulent transfers between June 2015 and January 2016, and having

identified with specificity the use of legal counsel in furthering those frauds, Eddystone has

carried its burden of establishing that the crime-fraud exception applies.

III.   Ferrellgas Cannot Seek an Interlocutory Appeal.

       Ferrellgas requests leave to file an interlocutory appeal if the Court orders disclosure

under the crime-fraud exception. If the Court grants Eddystone’s crime-motion motion, the

Court should deny Ferrellgas’s request for interlocutory review, as it is contrary to law.

       Pre-trial discovery orders regarding privilege are not subject to appeal until after a final

judgment has been rendered. In Mohawk Indus., Inc. v. Carpenter, 558 U.S. 100 (2009), the

Supreme Court held, “we have generally denied review of pretrial discovery orders,” and

rejected the argument that "rulings implicating the attorney-client privilege differ in kind from
                                                 26
        Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 31 of 36




run-of-the-mill discovery" for this purpose. Id. at 108. The Court explained that “Appellate

courts can remedy the improper disclosure of privileged material . . . by vacating an adverse

judgment and remanding for a new trial in which the protected material and its fruits are

excluded from evidence.” Id. at 109. Following Mohawk, lower courts have held refused to

allow interlocutory appeals of orders compelling the disclosure of documents under the crime-

fraud exception, as appellate courts lack jurisdiction to hear them. See, e.g., Oasis Research, LLC

v. Carbonite, Inc., 2015 WL 5317600, at *5-6 (E.D. Tex. Sept. 11, 2015) (granting crime-fraud

motion and refusing to stay order of disclosure pending appellate review). Therefore, the Court

should deny Ferrellgas’s request for an interlocutory appeal if it finds that the crime-fraud

exception applies.

IV.    Ferrellgas’s New Privilege Log Remains Incomplete.

       After Eddystone filed its Motion to Compel, Ferrellgas served a third, half-baked

privilege log on Eddystone. Eddystone reserves all rights.

       Ferrellgas’s privilege log is still defective and completely inadequate. Over half the

entries—38,355—bear one identical, completely generic document description: “Attorney-client

privileged communication/document providing and/or discussing legal advice.” This description

imparts no information as to the subject matter of the document or the basis for Ferrellgas’s

claim of attorney-client privilege. In addition, it contains hundreds of entries for documents

dated after the June 2015 Ferrellgas acquisition of Bridger Logistics addressed to, from, or

copying Jamex personnel that Ferrellgas has claimed as privileged. These documents clearly fall

outside the scope of attorney-client privilege and have been improperly withheld.

       Ferrellgas has selectively altered its privilege log only to the extent necessary to defend

against Eddystone’s crime-fraud motion. Ferrellgas revised only those entries on its privilege

log that fall within during the time periods Eddystone identified as relevant to its fraudulent
                                                 27
         Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 32 of 36




transfer claims. Ferrellgas added detail to its descriptions between May 1, 2015 and August 1,

2015, and again between December 1, 2015 and March 1, 2016. See Olszeski Decl. Ex. 53 at 1

(October 24, 2018 email from J. Kramer to J. Theodore). Outside of these periods, Ferrellgas

made no effort to correct its privilege log.

       Since Ferrellgas delayed production of its third privilege log, which remains inadequate,

until after Eddystone filed its Motion to Compel, Eddystone reserves its right to seek attorney’s

fees and costs. See S.E.C. v. Yorkville Advisors LLC, No. 12 Civ. 7728(GBD)(HBP), 2015 WL

855796, at *1-2, 19 (S.D.N.Y. Feb. 27, 2015) (awarding fees and costs where plaintiff submitted

revised privilege log in response to motion to compel and excuse for delay was “totally

inadequate”). Eddystone also reserves its right with respect to the other deficiencies in

Ferrellgas’s privilege log. If after meeting and conferring Ferrellgas is still unwilling to produce

a complete privilege log, Eddystone will again move to compel.

                                                 ***

       Eddystone has carried its burden: it has put forward more than enough evidence to form a

reasonable basis to suspect that between June 2015 and January 2016 Defendants engaged in

intentional fraudulent transfers, and to suspect that Defendants used the assistance of in-house

and outside counsel in furtherance of those frauds. Eddystone having made its prima facie case

that the crime-fraud exception applies, the burden shifts to Ferrellgas to rebut it.

       In its opposition, Ferrellgas has failed to discharge its burden of persuasion. “In order to

carry its burden of persuasion, the party seeking to invoke the privilege has to show by a

preponderance of the evidence that the prima facie showing that the crime/fraud exception

applies should not be accepted.” Gutter v. E.I. Dupont De Nemours, 124 F. Supp. 2d 1291, 1307

(S.D. Fla. 2000) (holding that crime-fraud exception applied where plaintiffs made prima facie



                                                 28
        Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 33 of 36




case and defendant’s explanations were unpersuasive). Specifically, Ferrellgas must provide “a

reasonable explanation of its conduct” that is “sufficient to rebut the evidence” Eddystone has

offered. Id. Ferrellgas has failed in this. Each of Ferrellgas’s explanations is lacking in support,

inconsistent with the documentary evidence that Eddystone has put forward, and inherently

implausible.

       Ferrellgas offers no reasonable explanation for the diversion of

from BTS to Bridger Rail Services and Bridger Pipeline Services starting in June 2015.

Ferrellgas tries to explain its improper accounting by claiming that Bridger Rail Services and

Bridger Pipeline Services were “cost centers” with no legal existence outside its accounting

system. But Ferrellgas’s “cost center” accounting story is undermined by Eddystone’s evidence

that, at the time, Ferrellgas falsely told its accountants that Bridger Rail Services and Bridger

Pipeline Services were in fact new legal entities, and that BTS had assigned its revenue-

generating contracts to Bridger Rail Services. Ferrellgas has no explanation at all for the

falsehoods it told its accountants that led them to divert revenue away from BTS to Bridger Rail

Services and Bridger Pipeline Services. Ferrellgas claims that it implemented “cost center”

accounting on the recommendation of an outside consultant. But nowhere in its report does the

consultant mention “cost center accounting” or recommend that Defendants alter their

accounting at all. In the end, Ferrellgas does not deny that the money BTS earned under the

Monroe deal did not go to BTS after June 2015, and it offers no reasonable explanation for its

improper accounting.

       Nor does Ferrellgas provide a reasonable explanation for the stripping of BTS’s

remaining assets in January 2016. Ferrellgas tries to explain that BTS’s assets were unavailable

to satisfy its debt to Eddystone because they were encumbered by a lien in favor of Ferrellgas’s



                                                 29
        Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 34 of 36




lenders. But the evidence shows the lien on BTS’s assets was invalid, another fraudulent transfer

as BTS received no value in exchange for granting the lien. Ferrellgas tries to explain that its

loan covenants prevented it from selling BTS with its “encumbered” assets to Jamex. But the

evidence shows that those same loan documents permitted Ferrellgas to liquidate $50 million

worth of other “encumbered” Bridger assets earlier this year. Ferrellgas tries to explain that it

sold an empty BTS with the RSA to Jamex so that it could resolve the disputes with Eddystone

and resume transloading. But the evidence shows that at the time of the sale Jamex and Monroe

and Ferrellgas had agreed to never again transload crude at Eddystone. Ferrellgas tries to explain

that when it sold BTS to Jamex it also assigned the payment obligations under the RSA to Jamex

so that the sale would have no material impact on Eddystone. But the deal documents show

there was no assignment; indeed, it is simply implausible that Jamex would have paid $10.00 for

an asset-less BTS for which it had no use and assume a $140 million obligation under the RSA.

Finally, Ferrellgas tries to explain that it reasonably believed Jamex had the finances to

voluntarily cover BTS’s payments to Eddystone. But the emails and agreements show that

Ferrellgas knew Jamex was in financial distress when it purchased BTS, and that any funds

Jamex had available would go to paying the millions it continued to owe Ferrellgas. In the end,

Eddystone has put forward uncontroverted evidence that Ferrellgas stripped all assets from BTS

to deny Eddystone any recovery under the RSA, and that it then sold BTS to Jamex for $10.00

merely to distance itself from its misconduct.

       As the Gutter court held, “[the defendant] may very well have explanations for all of the

foregoing; but thus far it has failed to carry its burden with the explanations provided. It will

have other opportunities to present its evidence where the standard is different.” Gutter, 124 F.

Supp. 2d at 1304.



                                                 30
       Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 35 of 36




                                      CONCLUSION

      For these reasons, the Court should find that the crime-fraud exception applies and grant

Eddystone’s Motion to Compel Production.

Dated: November 16, 2018                           Respectfully submitted,

                                                    /s/ Nicholas Petts
                                                   Henry E. Hockeimer, Jr. (I.D. No. 86768)
                                                   Terence M. Grugan (I.D. No. 307211)
                                                   BALLARD SPAHR LLP
                                                   1735 Market Street, 51st Floor
                                                   Philadelphia, PA 19103-7599
                                                   Telephone: (215) 665-8500
                                                   Facsimile: (215) 863-8999
                                                   hockeimerh@ballardspahr.com
                                                   grugant@ballardspahr.com

                                                   Filiberto Agusti (pro hac vice)
                                                   Jennifer Quinn-Barabanov (pro hac vice)
                                                   Steven Barber (pro hac vice)
                                                   Andrew J. Sloniewsky (pro hac vice)
                                                   Nicholas Petts (pro hac vice)
                                                   STEPTOE & JOHNSON, LLP
                                                   1330 Connecticut Avenue, NW
                                                   Washington, DC 20036
                                                   Telephone: (202) 429-3000
                                                   Facsimile: (202) 429-3902
                                                   fagusti@steptoe.com
                                                   jquinnba@steptoe.com
                                                   sbarber@steptoe.com
                                                   asloniewsky@steptoe.com
                                                   npetts@steptoe.com

                                                   Counsel for Eddystone Rail Company, LLC




                                              31
        Case 2:17-cv-00495-JD Document 271 Filed 11/16/18 Page 36 of 36




                                CERTIFICATE OF SERVICE

       I certify that I filed the foregoing via the Court’s ECF system on November 16, 2018,

thereby serving all counsel of record.


                                                           /s/ Nicholas Petts

                                                           Nicholas Petts




                                              32
